Name: Regulation (EEC) No 2074/73 of the Commission of 31 July 1973 establishing the special conditions for the export of processed cheese to Switzerland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 211 /8 Official Journal of the European Communities 1 . 8.73 REGULATION (EEC) No 2074/73 OF THE COMMISSION of 31 July 1973 establishing the special conditions for the export of processed cheese to Switzerland THE COMMISSION OF THE EUROPEAN COMMUNITIES, are in accordance with the Opinion of the Manage ­ ment Committee for Milk and Milk Products ; HAS ADOPTED THIS REGULATION : Article 1 The grant of an export refund for processed cheese exported to Switzerland under CCT subheading 04.04 D II is dependent on delivery under a parti ­ cular heading . Article 2 Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation (EEC ) No 804/ 68 ( x ) of 27 June 1968 on the common organization of the market in milk and milk products , as last amended by the Act ( 2 ) on the Conditions of Acces ­ sion and the Adjustments to the Treaties , and in particular Article 17 ( 4 ), first subparagraph, thereof ; Whereas the Swiss authorities will establish with effect from 1 August 1973 a new system for the import of processed cheese ; whereas this system pro ­ vides for different import duties , according to the origin of the processed cheese and the raw material used in its manufacture ; whereas the lowest level of duty will apply if the processed cheese is accompanied by a particular heading certifying that the products concerned have been manufactured from raw mate ­ rial derived from milk originating in the exporting country or, so far as the Community is concerned , in free circulation within the Community ; Whereas , in order to allow those persons within the Community involved in such activity to pay only the lowest level of duty, it is important to relate the granting of an export refund for processed cheese exported to Switzerland with the particular heading referred to above ; Whereas , so far as the control of the use of the head ­ ing in question is concerned, the procedure set out in Commission Regulation (EEC) No 1324/68 ( 3 ) of 29 August 1968 establishing particular conditions for the export of certain cheese to Switzerland, as last amended by Regulation (EEC) No 767/73 ( 4 ), may be taken as a basis ; Whereas the measures provided for in this Resolution 1 . The heading under which delivery shall take place at the request of interested parties shall cor ­ respond to the model set out in the Annex . 2 . The size of the heading shall be around 21 x 30 cm . It shall be identifiable by a serial number. 3 . The heading shall be established as one original and at least one copy . The copy shall bear the same serial number as original . The original and the copy shall be completed together, using carbon paper either typed or by hand . In the last case , it must be completed in capital letters . Article 3 1 . The heading shall be delivered by the issuing authority designated by each of the Member States . 2 . When the product leaves the geographic territory of the Community according to Article 3 of Regu ­ lation No 1041 /67/EEC, the original shall be presen ­ ted at the customs office of the exporting country , which shall certify it in the place reserved for this purpose and return it to the interested party . Article 4 ( 1 ) Of No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 73 , 27. 3 . 1972, p . 14 . ( 8 ) OI No L 215 , 30 . 8 . 1968 , p . 25 . ( 4 ) OJ No L 77, 26 . 3 . 1973 , p . 1 . 1 . The customs office of the exporting country shall certify the heading presented within 60 days starting 1 . 8.7.3 Official Journal of the European Communities No L 211/9 Article 5from the day following that when the heading is delivered . The Member States shall take the necessary measures to control the origin of the products for which head ­ ings are requested and delivered . Article 6 2 . The heading is valid only for the quantity indi ­ cated . However, when the product leaves the terri ­ tory of the Community, a variation of 5 °/o at the most of the quantity indicated shall be considered as equivalent . This Regulation shall enter into force on 1 August 1973 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 July 1973 . For the Commission The President FranÃ §ois-Xavier ORTOLI No L 211/10 Official Journal of the European Communities 1 . 8 . 73 ANNEXE / ANLAGE / ALLEGATO / BIJLAGE / BILAG / ANNEX Titre pour l'exportation de fromages fondus vers la Suisse Bescheinigung fiir die Ausfuhr von SchmelzkÃ ¤se in die Schweiz Titolo per l'esportazione di formaggi fusi verso la Svizzera Verklaring voor de uitvoer van smeltkaas naar Zwitserland Attest for udfÃ ¸rsel a £ smelteost til Schweiz Certificate for the export of processed cheese to Switzerland ORIGINAL / ORIGINAL / ORIGINALE / ORIGINEEL / ORIGINAL / ORIGINAL (copie / Durchschrift / copia / kopie / kopi / copy ) Titre n ° Bescheinigung Nr. Titolo n . Verklaring nr . Attest nr . Certificate No Ã tat membre exportateur Ausfiihrender Mitgliedstaat Stato membro esportatore Lid-Staat van uitvoer Eksporterende medlemsstat Exporting Member State L'organisme competent Die zustÃ ¤ndige Stelle L'organismo competente De bevoegde instantie Den kompetente myndighed The competent authority certifie que le lot de bescheinigt , daÃ  die Sendung von certifica che la partita di bevestigt dat de partij van bekrÃ ¦fter , at sending pÃ ¥ certifies that the consignment of kg net kg netto kg netto kg netto kg netto . kg net faisant l'objet de la (des ) facture(s) n0 Gegenstand der Rechnung (en ) Nr . oggetto dÃ ©lia (e ) fattura (e) n . du vom del van af of onderwerp zijnde van factuur(uren) nr . anfort i faktura nr . covered by invoice (s ) No exporte par ausgefÃ ¼hrt durch esportata da uitgevoerd door udfort af exported by consiste en besteht aus consiste in bestaat uit bestar af consists of l ) Nom et prÃ ©nom ou raison sociale et adresse complete de 1 exportateur. Name und Vorname oder Firma und vollstÃ ¤ndige Adresse des AusfÃ ¼hrers . Nome e cognome o ragione sociale e indirizzo completo dell'esportatore . Naam en voornaam of firmanaam en volledig adres van de exporteur . Eksport0rens navn og fornavn eller firmanavn og fulstÃ ¦ndige adresse . Full name or business name and full address of the exporter. 1 . 8.73 Official Journal of the European Communities No L 211 / 11 N0 d'ordre Lfd . Nr. N. d'ordine Volgnr . LÃ ¸benr . No of order Colis / Sendung / Colli / Colli / Kolli / Packages DÃ ©nomination du fromage Bezeichnung des KÃ ¤ses Denominazione del formaggio Omschrijving van de kaassoort Ostens betegnelse Name of cheese Poids net Nettogewicht Peso netto Nettogewicht NettovÃ ¦gt Net weight kg Marques et numÃ ©ros Marken und Nummern Marche e numeri Merken en nummers MÃ ¦rker og numre Marks and Nos Nombre et nature Anzahl und Art Numero e specie Aantal en aard Antal og art Number and nature Certifie , en outre, que les produits dÃ ©signÃ ©s ci-dessus ont Ã ©tÃ © fabriquÃ ©s dans la CommunautÃ © Ã partir de matiÃ ¨res laitiÃ ¨res d'origine communautaire ou se trouvant en libre pratique dans la CommunautÃ © . bescheinigt auÃ erdem, daÃ  die obengenannten Erzeugnisse in der Gemeinschaft aus Milchroh ­ stoffen gemeinschaftlichen Ursprungs hergestellt oder in der Gemeinschaft in den freien Verkehr Ã ¼berfÃ ¼hrt worden sind . certifica , inoltre , che i prodotti sopraindicati sono stati fabbricati nella ComunitÃ con materie prime lattiero-casearie di origine comunitaria o in libera pratica nella ComunitÃ . verklaart bovendien dat de bovengenoemde produkten in de Gemeenschap uit zuivelgrondstoffen van communautaire oorsprong zijn vervaardigd of zich in de Gemeenschap in het vrije handels ­ verkeer bevinden . erklÃ ¦rer endvidere, at de ovennÃ ¦vnte varer er fremstillet indenfor FÃ ¦llesskabet af mÃ ¦lkerÃ ¥varer, der har oprindelse i eller frit kan omsÃ ¦ttes indenfor FÃ ¦llesskabets omrÃ ¥de . certifies , moreover, that the products referred to above have been manufactured within the Community from raw materials of milk originating within the Community or in free circulation in the Community. Lieu c idate d'emission Ausstellungsort und -datum Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelsen Place and date of issue Date limite de validitÃ © Letztes GÃ ¼ltigkeitsdatum Data limite di validita Laatste datum van geldigheid Sidste gyldighedsdato Expiry date Signature / Unterschrift / Firma / Handtekening / Underskrift / SignatureCachet de l'organisme Ã ©metteur Stempel der ausstellenden Stelle Timbro dell'organismo emittente Stempel van de instelling van afgifte Den udstedende myndigheds stempel Stamp of the issuing authority No L 21 1 / 12 Official Journal of the European Communities 1 . 8 . 73 Cadre rÃ ©servÃ © au visa de la douane du bureau de sortie de la CommunautÃ © Abschnitt fÃ ¼r den Sichtvermerk der Ausgangszollstelle der Gemeinschaft Riquadro riservato al visto doganale dell'ufficio di uscita della Comunita Vak bestemd voor het visum van het douanekantoor van uitgang van de Gemeenschap Rubrik reserveret pategning af udgangstoldstedet i Fadlesskabet Section reserved for the stamp of the customs office at the point of exit from the Community Les produits dÃ ©signÃ ©s ci-dessus ont quittÃ © la territoire de la CommunautÃ © Ã destination de la Suisse . Die obengenannten Erzeugnisse haben das Gebiet der Gemeinschaft zur Ausfuhr in die Schweiz verlassen . I prodotti sopra designati hanno lasciato il territorio della ComunitÃ a destinazione della Svizzera . Bovenvermelde goederen hebben het grondgebied van de Gemeenschap met bestemming Zwitser ­ land verlaten . OvennÃ ¦vnte varer har forladt FÃ ¦llesskabets omrÃ ¥de for udfÃ ¸rsel til Schweiz . The products designated above have left Community territory for Switzerland . Lieu / Ort / Luogo / Plaats / Sted / Place Date / Datum / data / datum / dato / date Signature / Unterschrift / Firma / Handtekening / Underskrift / SignatureCachet du bureau Stempel der Zollstelle Timbro dell'ufficio Stempel van het kantoor Toldstedets stempel Customs stamp Cadre reserve aux autorites suisses Abschnitt fÃ ¼r die Sichtvermerke der Schweizer BehÃ ¶rden Riquadro riservato alle autoritÃ svizzere Vak bestemd voor de Zwitserse autoriteiten Rubrik reserveret for de schweiziske myndigheder Section reserved for the Swiss authorities ( 1 ) (2 ) (3 ) (4) (5 ) (6 ) Cachet du N0 de Signature bureau l' acquit . 8.73 Official Journal of the European Communities No L 211/13 Observations : Ce titre est Ã remplir en un original et une copie au moins en utilisant du papier carbone . Ce titre n'est valable que 60 jours Ã partir de la date de son Ã ©mission . Ce titre n'est valable que pour la quantitÃ © qui y est indiquÃ ©e ; toutefois , une tolÃ ©rance de 5% est admise . Bemerkungen : Diese Bescheinigung ist in einer Urschrift und mit mindestens einer Durchschrift auszufÃ ¼llen . Diese Bescheinigung ist nur 60 Tage vom Tag ihrer Ausstellung an gÃ ¼ltig . Diese Bescheinigung gilt nur fÃ ¼r die darin angegebene Menge ; Abweichungen bis zu 5% sind jedoch gestattet . Osservazioni : Il presente titolo deve essere redatto in un originale e almeno una copia utilizzando carta carbone. Il presente titolo Ã ¨ valido per 60 giorni a decorrere dalla data di emissione. Il presente titolo Ã ¨ valido unicamente per il quantitativo in esso indicato con una tolleranza del 5 % . Opmerkingen : Deze verklaring moet worden ingevuld met ten minste een doorslag, met gebruikmaking van carbonpapier . Deze verklaring geldt slechts 60 dagen vanaf de datum van afgifte . Deze verklaring is slechts geldig voor de erin vermelde hoeveelheid , een afwijking van 5 % is echter toegestaan . BemÃ ¦rkninger : Denne attest udfyldes i en original og mindst et gennemslag. Denne attest gÃ ¦lder kun 60 dage fra datoen for dens udstedelse. Denne attest gÃ ¦lder kun for det heri anfÃ ¸rte kvantum ; tolerancer pÃ ¥ op til 5% er dog tilladt. Notes : This certificate is to be completed in an original and at least one copy using carbon paper. This certificate is valid only for 60 days from the date of issue. This certificate is valid only for the amount indicated thereon ; however, a tolerance of 5 % is admissible .